DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Hurtado US 4762350 A (hereinafter Hurtado).
In regards to claim 1, Hurtado teaches a security bar (10) comprising: an expandable housing (16,38,40) that is movable between a contracted position and an expanded position (Col 2 line 46 – Col 3 line 7, art shows that the ends 38 and 40 extend and retract from the central portion 16); and a locking assembly (internals in fig 3 or fig 2) that is remotely actuatable (fig 5, Col 4 lines 23-34, describes a radio transmitter remotely activating the mechanism) the locking assembly being disposed within the expandable housing and being configured to unlock the expandable housing from the expanded position in response to a remote actuation (fig 5, Col 4 lines 23-34, describes a radio transmitter remotely activating the mechanism to unlock or lock).  
In regards to claim 2, Hurtado teaches the security bar of claim 1, wherein the locking assembly is disposed entirely within the expandable housing (See fig 2 and 3, in fig 2 the cord would not be in Hurtado’s described battery option in the abstract).  
In regards to claim 3, Hurtado teaches the security bar of claim 1, wherein the expandable housing is telescopic (abstract) and comprises: a central segment (16); a first end segment (38) disposed on a first side of the central segment (Left with respect to fig 1); and a second end segment (40) disposed on a second side of the central segment (Right with respect to fig 1).  
In regards to claim 4, Hurtado teaches the security bar of claim 3, further comprising: one or more grip members (18,20) disposed on at least one of: an exterior end of the first end segment (see fig 1); and an exterior end of the second end segment (see fig 1).  
In regards to claim 5, Hurtado teaches (in the embodiment in fig 3) the security bar of claim 3, wherein: the first end segment includes one or more first receivers (areas spring loaded pin 128 contacts 38 as described in Col 5 lines 7-25) ; the second end segment includes one or more second receivers (areas spring loaded pin 130 contacts 40 as described in Col 5 lines 7-25); and the locking assembly is disposed within the central segment (See fig 3) and includes a locking mechanism (128, 130) that selectively engages one of the one or more first receivers and one of the one or more second receivers 
In regards to claim 9, Hurtado teaches (in the embodiment of fig 2) the security bar of claim 1, wherein the expandable housing can span a window frame or door frame (See fig 1) when in the expanded position.  
In regards to claim 10, Hurtado teaches (in the embodiment of fig 3) The security bar of claim 1, wherein the locking assembly is biased (via 132 and 134) towards an actuated position so that the expandable housing automatically locks into the expanded position upon being moved into the expanded position (Col 5 lines 7 – 25).  
In regards to claim 11, Hurtado teaches the security bar of claim 10, wherein the remote actuation unlocks the expandable housing from the expanded position for a predetermined amount of time before biasing of the locking assembly relocks the expandable housing in the expanded position (In regards to Col 3 lines 34-52, Col 4 lines 23-34 and Col 5 lines 7 – 25 Hurtado describes how a remote device may actuate the timer, and when the timer is actuated the slides are retracted, and the purpose of the timer is to be able to set when operative or inoperative times are desired, therefore a situation is conceivable where someone remotely unlocks the door with the just before an automatic unlock occurs, then the door is unlocked until the set time has passed for the device to lock again, another explanation is that it would require the solenoids movement to effectively lock which would be a predetermined amount of time).  
In case this interpretation of the claim is unsatisfactory see the 103 rejection below.
In regards to claim 12, Hurtado teaches the security bar of claim 1, wherein the remote actuation is a first remote actuation and a second remote actuation relocks the expandable housing in the expanded position, the expandable housing remaining unlocked between the first remote actuation and the second remote actuation (Col 4, lines 23-34, the remote can expand and retract the lock).  
In regards to claim 13, Hurtado teaches the security bar of claim 1, wherein the locking assembly comprises: a locking mechanism (120); a control module (104); and an actuator (116) that is configured to actuate the locking mechanism from a rest position to an actuated position when the control module receives a command to lock or unlock the security bar (Col 4, lines 23-34).  
In regards to claim 14, Hurtado teaches the security bar of claim 13, wherein the locking mechanism comprises a U-shaped bar (18, Hurtado describes them as C-shaped, which is just a re oriented U-shape, Col 2- 46-53) and the expandable housing includes two or more receivers (38, 40) that the U-shaped bar can engage (the bar can engage with both depending on installation) when in the actuated position to lock the expandable housing in the expanded position (See fig 1).  
In regards to claim 15, Hurtado teaches the security bar of claim 14, wherein a first end of the U-Shaped bar and a second end of the U-shaped bar each include catch features (24 and 26, they are referred to by Hurtado as lug nuts which inherently have threading that would engage or catch threading of a cooperating fastener) that releasably secure the U-shaped bar to two of the two or more receivers (depending on installation it could secure both, without the bolts the U-shaped bar could not secure the receivers).  
In regards to claim 18, Hurtado teaches the security bar of claim 1, further comprising: a control module (104) configured to receive the remote actuation from a remote electronic device and actuate the locking assembly in response the remote actuation (Col 4, lines 23-34).
Claim(s) 1, 8, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Wolf US 20140054906 A1 (hereinafter Wolf).
In regards to claim 1, Wolf teaches a security bar (fig 1) comprising: an expandable housing (10 and 14) that is movable between a contracted position and an expanded position (para 24); and a locking assembly (16) that is remotely actuatable (abstract, via actuator 20, also para 25 states 14 and 16 could be adjusted remotely), the locking assembly being disposed within the expandable housing  (fig 
In regards to claim 8, Wolf teaches the security bar of claim 1, wherein the expandable position is a first expandable position and the expandable housing is movable between and lockable in a plurality of discrete expandable positions (para 25, “incrementally adjusted”).
In regards to claim 19, Wolf teaches a window assembly (fig 7) comprising: a window frame a first window that is movable within the window frame; a second window that is movable within the window frame; (in para 19, Wolf calls the window of figure 7 a sash window, Merriam-Webster defines a sash window as “a window that can be opened either by sliding the bottom half up or by sliding the top half down”) and a security bar (10,14,21) extending linearly over the first window (see reference image 1), between the second window and the window frame (See reference image 1), the security bar being remotely actuatable to lock or unlock the second window for linear movement within the window frame (abstract), the security bar moving linearly to extend or collapse (para 23) as the second window moves within the window frame (it is possible for the second end to be adjusted while the door is moving).  

    PNG
    media_image1.png
    480
    534
    media_image1.png
    Greyscale

Reference Image 1
In regards to claim 20, Wolf teaches a door assembly comprising: a door frame (fig 1, 30) a first door (36) that is movable within the door frame (para 27); a second door (38) that is movable within the door frame (para 32); and a security bar (10,14,24) extending linearly over the first door  - between the second door and the door frame (fig 1), the security bar being remotely actuatable (abstract) to lock or unlock the second door for linear movement within the door frame (See fig 1, abstract) the security bar moving linearly to extend or collapse (para 23) as the second door moves within the door frame (it is possible for the second end to be adjusted while the door is moving).
Claim(s) 1, 13, 16-17, is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Morstatt et al. US 20140109479 A1 (hereinafter Morstatt).
In regards to claim 1, Morstatt teaches a security bar (fig 1) comprising: an expandable housing (22,24) that is movable between a contracted position (when the bar is pressed, para 27) and an expanded position (fig 1); and a locking assembly (fig 3) that is remotely actuatable (para 38), the locking assembly being disposed within the expandable housing  (fig 3)and being configured to unlock the expandable housing from the expanded position in response to a remote actuation (para 38).
In regards to claim 13, Morstatt teaches the security bar of claim 1, wherein the locking assembly comprises: a locking mechanism (components, exluding 80, in fig 7); a control module (140); and an actuator (80) that is configured to actuate the locking mechanism from a rest position to an actuated position when the control module receives a command to lock or unlock the security bar (para 39 and para 41).
In regards to claim 16, Morstatt teaches the security bar of claim 13, wherein the actuator includes a base (see reference image 2) that is secured to the expandable housing, an engagement end (see reference image 2) that is secured to the locking mechanism, and a movable pin (88) that can move the engagement end towards and away from the base to move the locking mechanism between the rest position and the actuated position (para 31).

    PNG
    media_image2.png
    452
    457
    media_image2.png
    Greyscale

Reference Image 2
In regards to claim 17, Morstatt teaches the security bar of claim 16, further comprising a biasing member (136), the movable pin being configured to overcome a biasing force of the biasing member to move the locking mechanism to the actuated position (para 42 “The only power needed is to energize the solenoid sufficiently to hold the dogging lever 130 against the force of the spring 136”).
Claim Rejections - 35 USC § 103
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurtado.
In regards to claim 6, Hurtado teaches the security bar of claim 3, 
However Hurtado does not teach wherein the first end segment and the second end segment move independently with respect to the central segment.  
Hurtado discloses nothing on the timing of the movements of the end segments.
There are only two potential ways Hurtado’s end segments could move with respect to the central segment in order to lock the door: independently or in synchronization. Hurtado’s device is capable of both.

In regards to claim 7, Hurtado teaches the security bar of claim 3.
However Hurtado does not teach wherein the first end segment and the second end segment move in synchronization with respect to the central segment.  
Hurtado discloses nothing on the timing of the movements of the end segments.
There are only two potential ways Hurtado’s end segments could move with respect to the central segment in order to lock the door: independently or in synchronization. Hurtado’s device is capable of both.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have chosen from a finite number of predictable solutions (independently or in synchronization) with a reasonable expectation of success (locking the door, See MPEP 2141 III. E.).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurtado in view of Yoo et al. US 20190112835 A1 (hereinafter Yoo).
In regards to claim 11, If the 102 rejection is deemed improper, Hurtado teaches the security bar of claim 10.
However Hurtado does not explicitly teach wherein the remote actuation unlocks the expandable housing from the expanded position for a predetermined amount of time before biasing of the locking assembly relocks the expandable housing in the expanded position.
Yoo teaches a latch that returns to the latched position after a predetermined length of time elapses after an authentication signal is received (para 27).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Majzoobi US 20140266588 A1 - discloses a remotely movable U-shaped bar.
Pitchford US 5618072 A – discloses another telescopic door brace that is remote controlled.
Li US 9495820 B1 – discloses a U-shaped lock that is expandable and remotely actuated.
Giesbrecht CA 2325750 A1 – teaches a U-shaped locking member for a door bar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675